Case 8:17-cv-03066-MSS-TGW Document 224 Filed 03/19/20 Page 1 of 5 PageID 14648




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 IN RE ORDER IN JUDGE SCRIVEN’S
 CASES ONLY :

 CORONAVIRUS PUBLIC EMERGENCY

                                                Case No: 8:20-mc-21-T-35




        ORDER CONCERNING JURY TRIALS AND OTHER PROCEEDINGS

        As the Centers for Disease Control and Prevention (CDC) and other public

  health authorities have advised taking precautions to reduce exposure to the

  coronavirus and to slow the spread of COVID-19, and based on the current

  projections as to the trajectory of this virus if immediate measures are not

  undertaken, the Court issues this Order to protect public health, reduce the size

  of public gatherings, and prevent unnecessary travel. Should circumstances

  drastically change, the Court, on a joint motion of the Parties, may amend this

  Order in a specific case.



        1.    Effective immediately, all criminal and civil jury trials and hearings in

              ANY CASES ASSIGNED TO JUDGE SCRIVEN that are scheduled

              to begin or occur before May 29, 2020 are continued pending further

              order of the Court. The Court may issue other orders concerning

              future continuances as appropriate.
Case 8:17-cv-03066-MSS-TGW Document 224 Filed 03/19/20 Page 2 of 5 PageID 14649



       2.    ALL CIVIL CASES ASSIGNED TO JUDGE SCRIVEN and ALL

             deadlines associated with those cases are STAYED until May 29,

             2020. The Court will continue to resolve motions that are fully briefed

             and ripe for resolution. If a Case Management Report has been filed

             in a case but no Case Management Order has been entered by the

             Court, the Parties shall file an amended Case Management Report

             within fourteen (14) days of May 29, 2020 or within fourteen (14) days

             of any extended date that may be imposed by amendment of this

             Order. The Court may issue other orders concerning the extension

             of this STAY order as appropriate.

       3.    All trial-specific deadlines in criminal cases ASSIGNED TO JUDGE

             SCRIVEN that are scheduled to begin before May 29, 2020 are

             continued pending further order of the Court.

       4.    All sentencings that are set to occur before JUDGE SCRIVEN in this

             time period are also continued and will be reset by separate order. If,

             however, any Defendant is potentially subject to a time-served sentence

             and, thus, subject to immediate release, counsel may file a motion

             requesting that the sentencing be held. The Court will endeavor to

             accommodate that request to the extent practicable under the

             circumstances.

       5.    The time period of any continuance entered because of this Order is

             excluded under the Speedy Trial Act,18 U.S.C. § 3161(h)(7)(A), as the

             Court makes a specific finding that the ends of justice served by taking
Case 8:17-cv-03066-MSS-TGW Document 224 Filed 03/19/20 Page 3 of 5 PageID 14650



             this drastic measure outweigh the interests of the parties and the public

             in a speedy trial. In particular, any jury trial would necessitate the

             convening of members of the public who may be carriers of the virus and

             may be unaware of it, they may be compelled to care for infirm family

             members, they may be undertaking the care of their children whose

             schools have been closed and they have all been strongly urged to stay

             sequestered at home unless an urgent need requires their travel. As

             such, convening a jury will be difficult if not impossible. Additionally, any

             such convening will require the Marshal’s office to transport individuals

             to and from prisons, which would necessitate their being in direct

             physical contact with individual Defendants and incarcerated witnesses,

             any of whom (officers, or defendants or witnesses) could be infected,

             and it could cause the virus to be introduced into the courthouse and to

             counsel or court staff or transmitted and possibly introduced into a prison

             facility. Absent further order of the Court, the period of exclusion is from

             the date of this Order to May 29, 2020. The Court may extend the period

             of exclusion by separate Order.

       6.    The Court is cognizant of the right of criminal defendants to a speedy

             and public trial and the particular application and significance of that right

             in cases against defendants detained pending trial. Therefore, any

             criminal defendant seeking an exception to this Order to exercise that

             right during the continuance imposed by this Order should file a motion

             immediately.
Case 8:17-cv-03066-MSS-TGW Document 224 Filed 03/19/20 Page 4 of 5 PageID 14651



       7.    If any hearing is required in a civil or criminal case due to exigent

             circumstances, the Parties are directed to file an appropriate motion

             after telephonic consultation. The Parties should include an

             appropriate telephone number at which they can be reached if it is

             any number other than the one previously set forth on the record of

             the case. Any hearing that is ordered will be held by telephone.

       8.    Essential criminal matters on JUDGE SCRIVEN’S DOCKET that are

             conducted       before    Magistrate     Judges,     such     as     initial

             appearances/first    arraignments, detention hearings, and search-

             warrant requests, shall continue to take place in the ordinary course

             and at the discretion of the Magistrate Judge as required by and

             consistent with law. Re-arraignments/Plea hearings are hereby

             continued consistent with the foregoing. All available means to

             ensure the safety of the parties and participants in any essential

             proceedings will be undertaken. In this regard, at the direction of Chief

             Judge Merryday, flyers and signs have been posted at the entrance to the

             courthouse advising those who are sick, have recently traveled to certain

             destinations, or have been exposed to the virus that they may not enter the

             courthouse and providing contact information to advise that their entry has

             been refused.

       9.     The CLERK is directed to enter this Order in all civil and criminal

             cases assigned to Judge Scriven.
Case 8:17-cv-03066-MSS-TGW Document 224 Filed 03/19/20 Page 5 of 5 PageID 14652



        10.   If any Party seeks clarification of any aspect of this Order, they must file a

              written motion for clarification.

        ORDERED in Chambers in Tampa, Florida, on March 19, 2020.




 Copies to:
 All Parties of Record and their counsel
 Hon. Steven Merryday, Chief Judge
 Hon. Anthony Porcelli
 James T. Skuthan, Acting Federal Defender
 Maria Chapa Lopez, United States Attorney
 Elizabeth M. Warren, Clerk of Court
 Keshia Jones, Tampa Division Manager
 Lilliam M. DeJesus, Jury Clerk Tampa Division
